 



EXHIBIT 10.4
RETENTION AND SEPARATION AGREEMENT
     THIS RETENTION AND SEPARATION AGREEMENT (the “Agreement”) is made and
entered into by and between Ron Viera (“Employee”) and Proserpine, LLC (the
“Company”) effective as of the date executed by Employee below.
     WHEREAS, Employee’s employment with the Company will be concluded on
December 31, 2007 (the “Separation Date”) on the below terms;
     WHEREAS, Employee is its Chief Risk Officer;
     WHEREAS, the Company desires to retain the services of Employee as set
forth below to manage and monitor the risk in the portfolios and to assist the
Company through these challenging times; and
     WHEREAS, Employee and the Company desire to resolve any and all matters and
differences arising from Employee’s employment and/or separation on mutually
satisfactory terms as set forth herein;
     NOW, THEREFORE, for and in consideration of the covenants, promises, and
agreements set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
1. Retention: Employee will continue to fulfill and perform his job duties to
the reasonable satisfaction of the Company and at the Company’s discretion
through September 30, 2007. After September 30, 2007 and through December 31,
2007, Employee must be available to the Company by phone, email, and/or in
person upon its request. During Employee’s previously approved two week vacation
in November 2007, Employee and Company agree that Employee satisfies this
Paragraph by being available to the Company by phone. Also, if Company needs
Employee available in person between December 24, 2007 and December 31, 2007,
Company will provide Employee two weeks notice if reasonably possible to do so.
Until December 31, 2007, the Company will answer Employee’s Company phone and
Employee will continue to have access to email. Employee is not required to be
in the Company’s offices and agrees not to be present in the Company’s offices
except as requested by the Company.
2. Separation: Except as otherwise set forth in Paragraph 1 and elsewhere in
this Agreement, Employee will be relieved of his job duties effective as of
September 30, 2007. Employee agrees that after December 31, 2007, Employee will
not seek or accept further employment with the Company or any of its parents,
subsidiaries, or affiliates, and Employee waives any claim for future employment
with the Company or any of its parents, subsidiaries, or affiliates. Employee
acknowledges that this Agreement shall constitute a full and final reason for
non-re-employment.

Page 1 of 6



--------------------------------------------------------------------------------



 



3. Separation Benefit: For and in consideration of the releases and other
obligations of Employee described in this Agreement, the Company will provide
Employee with the following special separation benefits:
(a) Employee will continue to receive his regular salary on the standard Company
paydays through December 31, 2007. Employee acknowledges and understands that if
he fails to abide by the terms of this Agreement or fails to be available at the
request of the Company through December 31, 2007, the Company may terminate his
salary immediately;
(b) Employee will receive a 2007 target bonus of $285,000.00 less applicable
withholdings paid in equal amounts over the remaining six (6) paychecks
beginning on October 15, 2007 and concluding on December 31, 2007. The bonus
payment amount in each paycheck will be $47,500, less applicable withholdings.
Employee acknowledges and understands that if he fails to abide by the terms of
this Agreement or fails to be available at the request of the Company through
December 31, 2007, the bonus payments set forth in this Paragraph 3(b) will
cease immediately, and he will forfeit any further payments under this
Paragraph 3(b). If Employee’s employment is terminated for cause (as determined
solely by the Company’s Chief Executive Officer) before September 30, 2007, he
will not receive and will forfeit any further payments under this Agreement; and
(c) Employee will receive his health insurance on the same terms as an active
employee through December 31, 2007. Employee acknowledges and understands that
if he fails to abide by the terms of this Agreement or fails to be available at
the request of the Company through December 31, 2007, the Company may terminate
his health insurance immediately.
4. If Employee revokes this Agreement within seven (7) days of executing this
Agreement pursuant to Paragraph 6 below, Employee shall return any special
separation payment previously paid to him within five (5) days of such
revocation. Employee benefits not specifically addressed in this Agreement will
be provided in accordance with the terms of the applicable plan(s). Employee
acknowledges that the payment and benefits described in this Agreement
constitute a special separation benefit which the Company is providing in its
discretion due to unique circumstances and that Employee is not otherwise
entitled to receive this entire separation benefit from the Company. Employee
further agrees that there are no outstanding or unpaid debts, money, wages, or
benefits owed to Employee by the Company or any of the Releasees as defined in
Paragraph 5 below. Nothing in this Agreement shall be deemed an admission by the
Company of a violation of any statute, law, or right, or of any wrongdoing or
liability of any kind.
5. Release: For and in consideration of the payment and benefits set forth above
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, Employee hereby releases, acquits, and forever
discharges the Company and all of its parents, subsidiaries, partners, joint
venturers, affiliated

Page 2 of 6



--------------------------------------------------------------------------------



 



entities, owners, shareholders, benefit plans, fiduciaries, and plan sponsors,
and each of their officers, directors, employees, representatives, and agents,
and all successors and assigns thereof (the “Releasees”), from any and all
claims, charges, complaints, demands, liabilities, obligations, promises,
agreements, controversies, damages, actions, causes of action, suits, rights,
entitlements, costs, losses, debts, and expenses (including attorneys’ fees and
legal expenses), of any nature whatsoever, known or unknown, which Employee now
has, had, or may hereafter claim to have had against the Company, of any kind or
nature whatsoever, arising from any act, omission, transaction, occurrence, or
event which has occurred or is alleged to have occurred up to the date this
Agreement is executed by Employee. This release includes, but is not limited to,
a knowing and voluntary waiver of all claims relating in any way to Employee’s
employment with the Company or the conclusion of that employment, whether such
claims are now known or are later discovered. The claims knowingly and
voluntarily waived by Employee include, but are not limited to, claims under
Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 1981, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Age Discrimination in
Employment Act, the Fair Labor Standards Act or any other federal or state wage
and hour law, the Employee Retirement Income Security Act, breach of contract,
infliction of emotional distress, any other federal or state law pertaining to
employment or employment benefits, and any other claims of any kind based on any
contract, tort, ordinance, regulation, statute, or constitution based on any
act, omission, transaction, occurrence, or event which has occurred or is
alleged to have occurred up to the date this Agreement is executed by Employee;
provided, however, that nothing in this Agreement shall be interpreted to
release any claims which Employee may have for workers’ compensation benefits.
In addition to the other acknowledgments in this Agreement, Employee
acknowledges that this Agreement may be pled as a complete defense and shall
constitute a full and final bar to any claim for damages or other relief based
on any matters released herein. Employee does not waive any claims which arise
from acts occurring after the date that Employee signs this Agreement. As part
of the Agreement and in consideration for the special separation benefits in
Paragraph 3, Employee agrees to execute on December 31, 2007 or within five
(5) business days after that date a second general release attached as
Attachment A.
6. ADEA Provisions: Also included among the claims knowingly and voluntarily
waived and released by Employee above are any claims under the Age
Discrimination in Employment Act (“ADEA”). Employee acknowledges that the
Company provided Employee with a copy of the Agreement in advance of his
execution of the Agreement and advised him by means of this written Agreement:
(a) to consult with an attorney of Employee’s choosing prior to executing the
Agreement; (b) that Employee has a period of forty-five (45) days to review and
consider the Agreement before executing it; (c) that this Agreement will not
become effective or enforceable until the expiration of seven (7) days after the
date Employee executes it, and (d) that Employee may revoke it by providing
written notice personally delivered or deposited in the U.S. Mail, postage
prepaid, certified or registered mail, return receipt requested addressed as
follows: Mr. Christopher Zyda, Luminent Mortgage Capital, Inc., 101 California
Street, Suite 1350, San Francisco, CA 94111. Unless Employee provides written
notice of such revocation, the Agreement will become effective and irrevocable
upon the expiration of that seven

Page 3 of 6



--------------------------------------------------------------------------------



 



(7) day period. Notwithstanding anything contained herein to the contrary,
Employee understands and agrees that, if Employee fails to sign the Agreement on
or before the expiration of forty-five (45) days of the day Employee received
it, or if Employee revokes the Agreement before the expiration of seven (7) days
after executing it, the Agreement shall not become effective or enforceable and
Employee will not be entitled to receive any payments or benefits under this
Agreement not otherwise payable absent this Agreement. Employee and the Company
agree that, pursuant to 29 C.F.R. § 1625.22(e)(4), changes made to this
Agreement during or after the expiration of the forty-five (45) day period,
whether material or immaterial, do not restart the running of the forty-five
(45) day period.
7. Confidential Information: Employee recognizes the interest of the Company in
maintaining the confidential nature of its proprietary and other business
documents, records, and information, including but not limited to personnel
records and information, financial records and information, and lists of actual
or potential customers or suppliers (whether or not constituting a trade secret
under applicable law) which have been disclosed to Employee or of which Employee
became aware through employment with the Company and which has value to the
Company and is not generally known to its competitors (the “Confidential
Information”). Employee covenants that, for a period of one (1) year after his
Separation Date, Employee shall not, directly or indirectly, except as expressly
authorized by the Company, use, give, sell, transfer, transmit, or disclose any
Confidential Information for any purpose. These provisions are in addition to,
and not in lieu of, the restrictions afforded trade secrets as defined under
applicable law. Nothing in this Agreement shall authorize the disclosure of
trade secrets at any time.
8. Non-Disparagement: Employee covenants and agrees that Employee will not make
any negative or derogatory remarks, comments, representations, or observations
about the Company, its parent, or any Company employee or official. Company
covenants and agrees that it will not make any negative or derogatory remarks,
comments, representations, or observations about Employee.
9. Return to Company: Employee warrants, represents, covenants, and agrees that
Employee will return to the Company on or before his Separation Date all
Confidential Information and all other Company documents, records, property, and
information in any form, and all embodiments, copies, or extracts thereof, which
Employee has acquired or possessed during Employee’s employment and that
Employee has not made or retained and shall not make or retain any embodiment,
copy, or extract thereof. Employee will not alter or destroy any Company
documents, data or records in Employee’s possession or control, and Employee
will abide by document retention procedures that the Company has put into
effect.
10. Cooperation and Non-Interference. Employee covenants and agrees that
Employee will cooperate reasonably and truthfully with the Company to the extent
that it so requests in connection with any legal or business dispute or issue
concerning which, during Employee’s employment with the Company, Employee was
involved or had knowledge. In addition to the obligations set forth in
Paragraph 1 of this Agreement, Employee agrees to be available after
December 31, 2007, as reasonably requested by

Page 4 of 6



--------------------------------------------------------------------------------



 



the Company or its counsel. The Company will agree to reimburse Employee for
reasonable travel and business expenses approved by the Company in advance and
incurred by Employee pursuant to this provision which are supported by receipts
and other documentation as necessary to verify such expenses. If the Employee is
contacted about providing witness statements or testimony in connection with any
legal proceeding in which the Company is a party, Employee may request that the
Company make legal counsel paid by the Company available to advise the Employee
about Employee’s obligations in connection with such proceedings, and Company
may, at its sole discretion, consider such request, provided, however, that
nothing herein shall create any new obligation on the part of the Company to
advise, counsel, defend, or otherwise make legal counsel available, except as
the Company in its sole discretion decides. Employee covenants and agrees not to
make any intentional statement, oral or written, or to perform any intentional
act or omission for the purpose of causing, or reasonably expected to cause, any
material harm to the Company’s business, business relationships, operations,
goodwill, or reputation. This provision is in addition to, and not in lieu of,
the substantive protections under applicable law relating to defamation, libel,
slander, interference with contractual or business relationships, or other
statutory, contractual, or tort theories.
11. Entire Agreement: This Agreement constitutes the final and entire agreement
between the parties on the subject matter herein, and no other representation,
promise, or agreement has been made to cause Employee to sign this Agreement.
Any other agreements regarding the terms of Employee’s retention with or
separation from the Company or the subject matter herein shall be merged into
and superseded by this Agreement except as expressly set forth herein.
Notwithstanding the foregoing, the terms and covenants of prior agreements
between the Company and Employee relating to confidentiality, non-competition,
invention assignment and alternative dispute resolution that are contained in
the Confidentiality, Non-Competition and Invention Assignment Agreement, the
Confidentiality Agreement, the Acknowledgement and Agreement to be Bound by the
Alternative Dispute Resolution Program, or any other agreement which contains
similar terms and covenants that survive the separation of Employee’s
employment, shall remain in full force and effect. This Agreement shall be
deemed to be made in, and in all respects shall be interpreted, construed, and
governed by and in accordance with the laws of the State of Pennsylvania,
notwithstanding any choice of law provisions otherwise requiring application of
other laws. It shall be interpreted according to the fair meaning of the terms
herein and not strictly in favor of, or against, either party.
12. Severability: The terms, conditions, covenants, restrictions, and other
provisions contained in this Agreement are separate, severable, and divisible.
If any term, provision, covenant, restriction, or condition of this Agreement or
part thereof, or the application thereof to any person, place, or circumstance,
shall be held to be invalid, unenforceable, or void, the remainder of this
Agreement and such term, provision, covenant, or condition shall remain in full
force and effect to the greatest extent practicable and permissible by law, and
any such invalid, unenforceable, or void term, provision, covenant, or condition
shall be deemed, without further action on the part of

Page 5 of 6



--------------------------------------------------------------------------------



 



the parties hereto, modified, amended, limited, or deleted to the extent
necessary to render the same and the remainder of this Agreement valid,
enforceable, and lawful.
13. Acknowledgments: The parties acknowledge that the Company is not undertaking
to advise Employee with respect to any tax or other consequences of this
Agreement and that Employee is solely responsible for determining those
consequences. Employee has read this Agreement and understands its terms.
Employee has been provided with a full and fair opportunity to consult with an
attorney of his choosing and to obtain any and all advice deemed appropriate
with respect to this Agreement. Further, the parties acknowledge that, while
Employee agrees to maintain the confidentiality of this Agreement and waives
claims for remedies, nothing in this Agreement shall limit the ability of
Employee or the Company (or any of its officers, directors, employees,
representatives, agents, or assigns) to confer with legal counsel, to testify
truthfully under subpoena or court order, or to initiate, provide truthful
information for, or cooperate with, an investigation by a municipal, state, or
federal agency for enforcement of laws. This Agreement has been entered into
with the understanding that there are no unresolved claims of any nature which
Employee has against the Company. Employee acknowledges and represents that,
except with regard to the special separation benefits described in Paragraph 3
of this Agreement, all compensation and benefits due Employee by the Company,
whether by contract or by law, have been paid in full, and employee has been
provided all rights and benefits to which Employee is entitled without
interference by the Company, including but not limited to vacation, sick time,
paid or unpaid time off, Family and Medical Leave, accommodation for any
disability, or any contractual rights or privileges, and that Employee has no
outstanding claims for any compensation and benefits. Employee further agrees
that the acknowledgments and representations set forth in this paragraph have
been relied upon by the Company and constitute consideration for the Company’s
execution of this Agreement. In light of the foregoing, the parties are
satisfied with the terms of this Agreement and agree that its terms are binding
upon them.
THE UNDERSIGNED HAVE CAREFULLY READ THIS AGREEMENT. THEY ACKNOWLEDGE THAT THEY
HAVE HAD ACCESS TO LEGAL COUNSEL OF THEIR OWN CHOOSING AND HAVE OBTAINED ALL
LEGAL ADVICE THEY DEEM NECESSARY TO FULLY UNDERSTAND THE TERMS AND CONDITIONS OF
THIS AGREEMENT. EACH PARTY AGREES TO BE FULLY BOUND BY THIS AGREEMENT. THE
PARTIES ARE ENTERING INTO THIS AGREEMENT FREELY AND VOLUNTARILY WITHOUT DURESS
OR COERCION.
ACCEPTED AND AGREED:

                      /s/ Ron Viera       September 21, 2007     Ron Viera      
Date              AND             PROSERPINE, LLC            
 
                   
By:
  /s/ S. Trezevant Moore, Jr.       September 25, 2007    
 
  President       Date    

Page 6 of 6



--------------------------------------------------------------------------------



 



ATTACHMENT A
(Form of General Release Agreement to be executed on December 31, 2007, or
within five business
days after that date pursuant to Paragraph 5 of the Agreement)
GENERAL RELEASE AGREEMENT
For and in consideration of the payment and benefits set forth in the Retention
and Separation Agreement entered into on September ___, 2007, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Ron Viera (“Employee”) hereby releases, acquits, and forever
discharges Proserpine, LLC (the “Company”) and all of its parents, subsidiaries,
partners, joint venturers, affiliated entities, owners, shareholders, benefit
plans, fiduciaries, and plan sponsors, and each of their officers, directors,
employees, representatives, and agents, and all successors and assigns thereof
(the “Releasees”), from any and all claims, charges, complaints, demands,
liabilities, obligations, promises, agreements, controversies, damages, actions,
causes of action, suits, rights, entitlements, costs, losses, debts, and
expenses (including attorneys’ fees and legal expenses), of any nature
whatsoever, known or unknown, which Employee now has, had, or may hereafter
claim to have had against the Company, of any kind or nature whatsoever, arising
from any act, omission, transaction, occurrence, or event which has occurred or
is alleged to have occurred up to the date this General Release Agreement is
executed by Employee. This release includes, but is not limited to, a knowing
and voluntary waiver of all claims relating in any way to Employee’s employment
with the Company or the conclusion of that employment, whether such claims are
now known or are later discovered. The claims knowingly and voluntarily waived
by Employee include, but are not limited to, claims under Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 1981, the Americans with Disabilities Act, the
Family and Medical Leave Act, the Age Discrimination in Employment Act, the Fair
Labor Standards Act or any other federal or state wage and hour law, the
Employee Retirement Income Security Act, breach of contract, infliction of
emotional distress, any other federal or state law pertaining to employment or
employment benefits, and any other claims of any kind based on any contract,
tort, ordinance, regulation, statute, or constitution based on any act,
omission, transaction, occurrence, or event which has occurred or is alleged to
have occurred up to the date this General Release Agreement is executed by
Employee; provided, however, that nothing in this General Release Agreement
shall be interpreted to release any claims which Employee may have for workers’
compensation benefits. In addition to the other acknowledgments in this General
Release Agreement, Employee acknowledges that this General Release Agreement may
be pled as a complete defense and shall constitute a full and final bar to any
claim for damages or other relief based on any matters released herein. Employee
does not waive any claims which arise from acts occurring after the date that
Employee signs this General Release Agreement.
Also included among the claims knowingly and voluntarily waived and released by
Employee above are any claims under the Age Discrimination in Employment Act
(“ADEA”). Employee acknowledges that the Company provided Employee with a copy

Page 7 of 6



--------------------------------------------------------------------------------



 



of the General Release Agreement in advance of his execution of the General
Release Agreement and advised him by means of this written General Release
Agreement: (a) to consult with an attorney of Employee’s choosing prior to
executing the General Release Agreement; (b) that Employee has a period of
forty-five (45) days to review and consider the General Release Agreement before
executing it; (c) that this General Release Agreement will not become effective
or enforceable until the expiration of seven (7) days after the date Employee
executes it, and (d) that Employee may revoke it by providing written notice
personally delivered or deposited in the U.S. Mail, postage prepaid, certified
or registered mail, return receipt requested addressed as follows: Mr. Trez
Moore, Luminent Mortgage Capital, Inc., One Commerce Square, 21st Floor,
Philadelphia, PA 19103-2337. Unless Employee provides written notice of such
revocation, this General Release Agreement will become effective and irrevocable
upon the expiration of that seven (7) day period.
ACCEPTED AND AGREED:

             
 
           
 
           
 
Ron Viera
      
 
Date     

CONFIDENTIAL

Page 8 of 6